Case: 10-40626 Document: 00511364434 Page: 1 Date Filed: 01/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 28, 2011
                                     No. 10-40626
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE LUIS GARCIA-TOBON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:10-CR-213-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Pursuant to a written plea agreement, Defendant-Appellant Jose Luis
Garcia-Tobon pleaded guilty to illegal reentry following deportation, and the
district court sentenced him to 46 months in prison and three years of
supervised release. For the first time on appeal, Garcia-Tobon asserts that his
conviction and sentence should be reversed and his case remanded for a new
trial because the district court did not inform him that he had a right to self-
representation, to retain counsel, and to not proceed with his appointed counsel.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40626 Document: 00511364434 Page: 2 Date Filed: 01/28/2011

                                    No. 10-40626

      As Garcia-Tobon did not raise any objections to the rearraignment
proceedings, our review is under the plain error standard. See United States v.
Vonn, 535 U.S. 55, 59 (2002). To show plain error, he must show a forfeited
error that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 129 S. Ct. 1423, 1429 (2009). If he makes such a showing, we
have the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      Garcia-Tobon points to no authority from this circuit to support his
assertion that Rule 11 of the Federal Rules of Criminal Procedure implicitly
requires the district court to inform a defendant that he has a right to self-
representation, to retain counsel, and to not continue with his appointed
attorney. Although a defendant may have these rights, Garcia-Tobon has not
cited any authority, and we are aware of none, standing for the proposition that
the district court must inform a defendant of these rights before accepting his
guilty plea. Thus, he has not shown any error, much less error that is clear or
obvious, committed by the district court in not explaining these rights to him
before accepting his guilty plea.
      Moreover, Garcia-Tobon has not attempted to make any showing that his
substantial rights were affected by any alleged error. He does not assert, and
there is nothing in the record to indicate that there is a reasonable probability
that, but for this alleged error, Garcia-Tobon, who had requested and was
proceeding with court-appointed counsel, would not have pleaded guilty. See
United States v. Dominguez Benitez, 542 U.S. 74, 80-83 (2004).
      AFFIRMED.




                                         2